IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,447-01


EX PARTE ROBERTO C. JACQUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2432 IN THE 42ND DISTRICT COURT

FROM COLEMAN COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to six years' imprisonment.  He did not appeal his conviction.
	Applicant contends that although the trial court intended to place him on shock probation, 
his case was not properly calendared and, as a result, the trial court lost jurisdiction.  The trial court
held an evidentiary hearing and made findings of fact and conclusions of law.  It recommended that
we grant Applicant a new trial.  We decline to set aside Applicant's conviction but agree that his
claim is meritorious.  Relief is granted.  The sentence in cause number 2432 in the 42nd District
Court of Coleman County is set aside, and Applicant is remanded to the custody of the Sheriff of
Coleman County for a new punishment hearing.  If it has not already done so, the trial court shall
issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 15, 2013
Do not publish